 In the Matter of FREEDMAN BURNHAiMI ENGINEERING CORPORATIONandINTERNATIONAL ASSOCIATION OF MACHINISTS, A F. OF L.Case No. 9-R-1820.-Decided June 12, 1945Messrs. Jack B. JosselsonandGordon L Freedman,of Cincinnati, Ohio,for the Company.Messrs. D. J. Olucrand RT.Mencke,of Cincinnati, Ohio, for theUnion.Mr Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petitionduly filedby International Association of Machinists. A.F. of L.,herein called the Union,alleging that a question affecting com-merce had arisen concerning the representation of employees of FreedmanBurnham Engineering Corporation,Cincinnati,Ohio,herein called theCompany,the National Labor Relations Board provided for an appropriatehearing upon due notice before Herbert J. Nester, Trial Examiner. Said.hearing was held at Cincinnati,Ohio, on May 15, 1945. The Company andthe Union appeared,participated,and were afforded full opportunity to beheard, to examine and cross-examine witnesses,and to introduce evidencebearing on the issuesThe Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed. All parties wereafforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.TIIE BUSINESS OF THE COMPANYFreedman Burnham Engineering Corporation is an Ohio corporationengaged at Cincinnati, Ohio, in the manufacture of wood and plastic air-62 N. L. R. B., No. 50.348 FREEDMAN BURNHAM ENGINEERING CORPORATION 349plane propellers for the United States Army and Navy. The Companyannually purchases raw materials valued in excess of $100,000, 90 percentof which is shipped to it from points outside the State of Ohio. The Com-pany annually produces materials valued in excess of $500,000, a substan-tial percent of which is shipped to points outside the State of Ohio.The Company admits that its business affects commerce within the mean-ing of the National Labor Relations Act.IITHE ORGANIZATIONINVOLVEDinternational Association of Machinists is a labor organization affiliatedwith the American Federation of Labor, admitting to membership em-ployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Union as the exclusive collectivebargaining representative of its employees until such time as the Union iscertified by the Board.A statement of a Field Examiner of the Board, introduced into evidenceat the hearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning of Section9 (c) and Section 2 (6) and (7) of the Act.IV. THEAPPROPRIATE UNITThe Union urges that all production and maintenance employees of theCompany, including departmental foremen, a foreman's assistant, and thetruck driver and janitor, but excluding office and clerical employees, fac-tory superintendent, night superintendent, and chief inspector, constitutean appropriate bargaining unit.The Company is in general agreement asto the scope of the unit, but declined to take a position with respect to thedisposition to be made of the departmental foremen and foreman's assistant.The Company employs eight departmental foremen, each of whom is incharge of a separate department. They train new employees, inspect fin-ished products, and direct the activities of all employees in their respectivedepartments.The record discloses that although the departmental fore-men spend a substantial amount of their time in production activities, theyexercise the authority to hire and discharge. Accordingly, we shall excludethem from the unit.The Company employs one foreman's assistant. This employee spendsall of his working time performing production work. The foreman's assist-1 The Field Examiner reported that the Union submitted 42 authorization cards Theie are appiox-unately 89 employees in the appropriate unit. 350DECISION'S Ol" NATIONAL LABOR RELATIONS BOARDant does not have the authority to recommend effectivelychanges in thestatus ofany employees.We shall include him in the unit.We find that all production and maintenance employees of the Company,including the foreman'sassistantand the truck driver and janitor, butexcluding office and clerical employees, factory superi n tendent. night super-intendent,chiefinspector,departmental foremen, and any other super-visory employees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively recom-mend such action, constitute a unit appropriate for the purposes of collec-tive bargaining, within themeaningof Section 9 (b) of the Act.V. THE DETERMINATION OF REPIFESENTATIVESWe shall direct that the question concerning representation which hasarisenbe resolved by means ofan electionby secret ballot among the em-ployees in the appropriateunitwho were employed during the pay-rollperiod immediatetly preceding the date of the Direction of Election herein,subject tothe limitations and additionsset forth in the Direction.DIRECTIONOF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor Relations BoardRules and- Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with Freedman Burnham Engi-neering Corporation, Cincinnati, Ohio, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of the Re-gional Director for the Ninth Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Article III, Sections10 and 11,of said Rules and Regulations,among the employees in the unitfound appropriateiriSectionIV, above, who were employedduring thepay-roll period immediatetly preceding the date of this Direction,includ-ing employees who did not work during the said pay-roll period becausethey were ill or on vacation or temporarily laid off, and including employeesin the armed forces of the United States who present themselves in personat the polls,but' excluding any who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of the elec-tion, to determine whether or not they desire to he represented by Inter-national Association of Machinists, A. F. of L., for the purposes of collec-tive bargaining.